OKMOND, J. — In
the case of Clemens vs. Johnson, (3 Stewart & Porter, 269,) which was a proceeding by scire facias against bail, as in this case, — the record disclosed that the “ defendant withdrew his plea, and said nothing *288in bar or preclusion of the plaintiff’s action,” and the court held that this was equivalent to a confession of judgment.
We cannot perceive any substantial distinction between that case.and the present; if there be a difference, the case at bar is certainly stronger than that, as the plaintiff in error appeared in proper person, and admitted that he knew of no just cause why judgment should not be rendered against him. The implication, therefore, that he waived any defence he might have, and consented that judgment might be rendered against him, is much stronger in this case than in that. At all events, this case certainly comes within the principle of that decision, and the judgment must therefore be affirmed.